DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification mentions a Fig. 15 in par. 0070 and a Fig. 16 in par. 0071, with no accompanying Figs. 15-16 in the drawings. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an interface configured to receive a set of sensor signals in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, due to the 112(b) rejections, these terms cannot be interpreted under 112(f) because there is no supporting structure present in the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an interface configured to receive a set of sensor signals” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of any structural or other details for the interface in applicant’s specification, it appears to be part of or attached to the processor in fig. 1, but this is not sufficient to disclose the corresponding structure that performs the receiving of the set of sensor signals. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 13-20 are also rejected for being dependent on Claim 12 and failing to cure the deficiencies. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the specification lacks structure that is clearly linked to the limitations interpreted under 112(f). There is no disclosure of any structural or other details for the interface configured to receive a set of sensor signals in applicant’s specification, it appears to be part of or attached to the processor in fig. 1, but this is inadequate. Because there is no disclosure of adequate structure to perform the claimed function, the specification does not convey with reasonable clarity to those skilled in the art that the applicant had possession of the claimed invention. Claims 13-20 are rejected for being dependent on a rejected base claim and failing to cure the deficiencies.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-13, 15, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balicki et al (US 20160361125; hereinafter referred to as Balicki).
Regarding Claim 1, Balicki teaches A method for managing a surgical robot having an arm configured to hold a medical tool (see at least robot 100 with tool assembly 110 attached at distal end in Fig. 1 and par. 0019 and safe interaction with the surgical robot in par. 0024 interpreted as managing the surgical robot ), comprising: 
receiving a set of sensor signals from sensors on the arm (see at least control system determining forces from first and second force sensors in par. 0019 interpreted as receiving a set of sensor signals); 
generating a profile based on the set of sensor signals (see at least generation of frequency profile for both sensors using fast Fourier transform in par. 0034);
 comparing the profile to at least one signature (see at least “common hand-tremor frequency spectrum profiles” in par. 0037 ); 
determining a state of the arm based on results of the comparison (see at least comparison to hand-tremor signature frequency profile in par. 0037 and determining that a bias force is causing undesirable motion due to gravity in par. 0038 interpreted as the state of the arm ); and 
changing operation of the robot based on the state of the arm, wherein the state of the arm is indicative of a predetermined condition that has occurred or will likely occur eminently and wherein changing operation of the arm prevents the condition from occurring or continuing (see at least stopping motion of the tool in response to the change in frequency profile in par. 0038 interpreted to prevent the undesirable motion due to gravity from the bias force).

Regarding Claim 2, Balicki teaches the method of claim 1 (see Claim 1 analysis). Balicki further teaches wherein the set of sensor signals includes one or more strain signals (see at least strain gages as a sensor option for contact detection in par. 0043).
Regarding Claim 4, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein the at least one signature includes a vibration profile (see at least “inanimate objects that produce a unique vibration profile” and “hand tremor profiles” in par. 0038 interpreted as signatures).
Regarding Claim 6, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein: 
the at least one signature includes at least one margin value and 
the margin value corresponds to a lower value of the predetermined range (see at least hand-tremor frequency profile lower limit being 2 Hz in par. 0037); 
the state of the arm corresponds to at least one of the set of sensor signals having a value in a predetermined range that is less than a sensor value corresponding to condition (see at least hand-tremor frequency being between 2 and 20 Hz in par. 0037);
Regarding Claim 8, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein changing operation of the arm includes disabling operation of the arm for at least a temporary period of time (see at least robot stopping in par. 0038 interpreted as disabling operation of the arm for at least a temporary period of time).
Regarding Claim 9, Balicki teaches the method of claim 1 (see Claim 1 analysis), and further teaches wherein the condition corresponds to a force on the arm that causes the arm to deviate in an unintended direction (see at least “The bias force would cause undesirable robot motion due to gravity.” in par. 0038).

Regarding Claim 10, Balicki teaches the method of claim 9, and further teaches wherein the condition corresponds to a force on the arm caused by a bump (see at least detecting vibration profiles indicating collision with inanimate objects in par. 0038) or vibration (see at least detecting vibration profiles for hand-tremor in par. 0038).
Regarding Claim 11, Balicki teaches the method of claim 1 (see Claim 1 analysis) and further teaches wherein the condition corresponds to improper or unsafe locking state of the robot arm during an operation (see at least bias force breaking gravity compensation in par. 0038 interpreted as a condition corresponding to improper or unsafe locking state of the robot, gravity compensation is interpreted as locking the robot with respect to movement in the direction of gravity, and par. 0038 teaches to detect a condition when that locking is not executed properly/safely and correct it).
	Regarding Claim 12, Balicki teaches A system for managing a surgical robot having an arm configured to hold a medical tool (see at least control system 116 in par. 0019), comprising: 
an interface configured to receive a set of sensor signals (see at least control system in communication with first and second force sensors in par. 0019, an interface to receive sensor signals is inherent to communication between force sensors and a control system); 
a memory configured to store one or more algorithms (see at least control system having a computer for implementing the disclosed control methods in par. 0028, computers are interpreted to have memory storing control algorithms); and 
a processor see at least control system having a computer for implementing the disclosed control methods in par. 0028, computers are interpreted to have a processor for executing control algorithms) configured to execute the one or more algorithms to control the arm (see at least cooperatively controlled robot 100 in par. 0019 and Fig. 1) that includes sensors that generate the set of sensor signals (see at least first and , the one or more algorithms to implement the method of claim 1 (see Claim 1 analysis for rejection of the method). 
Regarding Claim 13, Balicki teaches a system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding claim 15, Balicki teaches a system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 17, Balicki teaches a system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).
Regarding claim 19, Balicki teaches a system for implementing the method of Claim 8 (see Claim 8 analysis for rejection of the method).
Regarding Claim 20, Balicki teaches a system for implementing the method of Claim 9 (see Claim 9 analysis for rejection of the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Chattopadhyay et al (US 20190099886; hereinafter referred to as Chattopadhyay).
Regarding Claim 3, Balicki teaches the method of claim 1 (see Claim 1 analysis). Balicki fails to explicitly teach the following, but Chattopadhyay does teach wherein the set of sensor signals includes one or more accelerometer signals, gyro signals, potentiometer signals, or Linear Variable Differential Transformer and Transducer (LVDT) signals (see at least accelerometers and gyroscopes outputting a signal that represents a measurement of vibration in par. 0017).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki to incorporate the teachings of Chattopadhyay wherein  accelerometers or gyroscopes are used to detect vibration and monitor robot health. The motivation to incorporate the teachings of Chattopadhyay would be to use a non-invasive sensor that can be used to detect multiple types of failures and detect small defects (see par. 0054).
Regarding Claim 14, Balicki as modified by Chattopadhyay teaches a system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).

	Claim 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Flanagan et al (US 20120248167; hereinafter referred to as Flanagan).
Regarding Claim 5, Balicki teaches the method of claim 1 (see Claim 1 analysis). 
wherein changing operation of the arm is performed when the profile matches the at least one signature  (see at least stopping motion of the tool when surgeon releases 
Balicki fails to explicitly teach the following but Flanagan does teach changing operation of the arm is performed when the profile does not match the at least one signature by a predetermined percentage (see at least “suspending driving of the motor if there is an indication of likely failure or continuing driving of the motor if there is no indication of likely failure” in par. 0091 and Fig. 19, see also “if the monitored drive parameter is within the acceptable range of drive parameters, then a failure indicator that express a likelihood of failure may express a likelihood of failure that falls within a range of 0 to 49% in par. 0055 and “For example, in one embodiment, if the actual monitored driving torque is within 5% of a predetermined target driving torque, the system will display an indicator of 90% likelihood of clamping success. As the monitored driving torque further diverges from the target driving torque, the likelihood decreases in a monotonic relationship, such as from 90% down to a 0% likelihood of clamping” in par. 0086, the predetermined target driving torque is interpreted as a signature).
Given that Balicki teaches stopping operation in response to sensor signals matching a certain signature, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki and combine the teachings of Flanagan wherein a percentage match with a signature is used to determine whether or not to implement a robot operation. The motivation to incorporate the teachings of Flanagan would be to reduce the likelihood of tissue damage (see par. 0008).
	
Regarding Claim 16, Balicki as modified by Flanagan teaches a system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki in view of Wallace et al (US 20110295248; hereinafter referred to as Wallace).
Regarding Claim 7, Balicki teaches the method of claim 6 (see Claim 6 analysis), wherein:
Balicki fails to teach the following, but Wallace does teach:  
the at least one signature includes a value of a first strain signal at a first time (see at least predetermined threshold rate of change over time of the sensed force vector in par. 0005 interpreted as the signature, see also force sensing devices featuring strain gauges in par. 0045 interpreted as the force sensing being a strain signal); 
comparing the profile to the at least one signature includes comparing a value of the first strain signal at a second time to the value of the first strain signal at the first time ; and determining the state of the arm includes determining that a difference between the value of the first strain signal at the first time and the value of the first strain signal at the second time is greater than a predetermined difference value (see at least “sensing that a sensed force applied at a sensed vector has changed over time at a rate exceeding a predetermined threshold rate” in par. 0005). Note the interpretation is that determining the rate of change of the sensed force over time includes finding the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Balicki to incorporate the teachings of Wallace wherein a rate of change in force is determined and the robot is controlled to move in the opposite direction if a predetermined threshold rate is exceeded. The motivation to incorporate the teachings of Wallace would be to allow for automatic detection via force sensor of the medical instrument exceeding safe load thresholds and automatically respond to mitigate the problem (see par. 0044).
Regarding Claim 18, Balicki as modified by Wallace teaches a system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabindran et al (US 20210052340) discloses a surgical robot and control system that analyzing frequency of a force signal using pattern matching techniques to determine contact type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664